UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6122



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ABU ASHONTE ALI, a/k/a Marty Boldin, a/k/a
Marty Boldwin,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CR-95-31, CA-98-982-2)


Submitted:   April 12, 2001                 Decided:   April 18, 2001


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Abu Ashonte Ali, Appellant Pro Se. Janet S. Reincke, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Abu Ashonte Ali seeks to appeal the district court’s order

denying his motion filed under Rule 60(b) of the Federal Rules of

Civil Procedure seeking to vacate the order denying his 28 U.S.C.A.

§ 2255 (West Supp. 2000) motion.       We have reviewed the record and

the district court’s opinion and find no reversible error.      Ali’s

motion was a second or successive § 2255 motion and he did not seek

authorization from this court.         See 28 U.S.C.A. §§ 2244, 2255.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                             DISMISSED




                                   2